Opinion issued July 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00243-CR
———————————
PRUDENCIO
VAZQUEZ PEREZ, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 209th District Court
Harris
County, Texas

Trial
Court Case No. 1010108
 

MEMORANDUM OPINION
              We lack jurisdiction to hear this
appeal.  The trial court sentenced
appellant, Prudencio Vazquez Perez, and signed a final judgment in this case on
November 4, 2005.  Appellant timely filed
a notice of appeal on November 4, 2005, which was heard in this Court under
cause number 01-05-01040-CR on March 1, 2007. 
The trial court’s judgment was affirmed, and mandate subsequently issued
April 1, 2009.
              A
motion for rehearing may be filed within 15 days after the court of appeals’
judgment or order is rendered.  Tex. R. App. P. 49.1.  Appellant did not file a motion for rehearing
by the March 16, 2007 deadline.  
Instead, Appellant filed a second notice of appeal on March 15, 2010.  An untimely notice of appeal or an untimely motion
for rehearing fails to vest the appellate court with jurisdiction to hear the
case.  Slaton v. State, 981 S.W.2d
208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex.
App.—Houston [1st Dist.] 1999, no pet.); see
Tex. R. App. P. 49.1.  
              We
therefore dismiss the appeal for lack of jurisdiction.
              We
dismiss all pending motions as moot.
PER CURIAM
Panel consists of Justices Keyes, Sharp,
and Massengale.
Do not publish.  Tex.
R. App. P. 47.2(b).